     Case 1:20-cv-00522-NONE-JLT Document 50 Filed 09/30/20 Page 1 of 9


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   BRUCE D. MCGAGIN, State Bar No. 170146
     Supervising Deputy Attorney General
 3   STACEY L. ROBERTS, State Bar No. 237998
     Supervising Deputy Attorney General
 4   ETHAN A. TURNER, State Bar No. 294891
     KELLY T. SMITH, State Bar No. 196821
 5   Deputy Attorneys General
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-6465
      Fax: (916) 322-8288
 8    E-mail: Kelly.Smith@doj.ca.gov
     Attorneys for Defendants, Department of Fish and
 9   Wildlife and Director Charlton H. Bonham

10

11                            IN THE UNITED STATES DISTRICT COURT

12                         FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                             CIVIL DIVISION

14

15   APOTHIO, LLC,                                             Case No. 1:20-cv-00522-NONE-JLT
16                                            Plaintiff,
17                 v.                                          STATE DEFENDANTS’ OPPOSITION
                                                               TO MOTION TO SET A DEADLINE ON
18                                                             INITIAL DISCLOSURES
     KERN COUNTY; KERN COUNTY
19   SHERIFF’S OFFICE; CALIFORNIA                              Date:       October 7, 2020
     DEPARTMENT OF FISH AND                                    Time:       8:30 a.m.
20   WILDLIFE; DONNY YOUNGBLOOD;                               Dept:       Courtroom 4
     JOSHUA NICHOLSON; CHARLTON H.                             Judge:      Hon. Jennifer L. Thurston
21   BONHAM; JOHN DOES #1 THROUGH
     #10, UNKNOWN AGENTS OF THE KERN
22   COUNTY SHERIFF’S OFFICE; JOHN
     DOES #11 THROUGH #20, UNKNOWN
23   AGENTS OF THE CALIFORNIA FISH
     AND WILDLIFE DEPARTMENT,
24                                                    Trial Date:   TBD
                                          Defendants. Action Filed: April 10, 2020
25

26

27

28
                                                           1
               State Defendants’ Opposition to Motion to Set Initial Disclosure Deadline (1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 50 Filed 09/30/20 Page 2 of 9


 1                                             INTRODUCTION

 2         In its Motion to Set Initial Disclosure Deadline, plaintiff Apothio, LLC (Apothio)

 3   represents to the court that defendants, including Department of Fish and Wildlife and its director

 4   Charlton L. Bonham (State Defendants), “have refused to provide a date for exchanging initial

 5   disclosures.” Apothio moves the court to set October 7, 2020, as the deadline for initial

 6   disclosures. Motion, at p. 1:3-5.

 7         Defendants did not refuse to provide a date for initial disclosures, as Apothio represents.

 8   Declaration of Kelly T. Smith, at paras. 2-6. Rather, defendants participated in good faith in an

 9   August, 18, 2020, conference with all counsel to discuss and prepare the Joint Scheduling Report

10   required by the court’s Scheduling Conference order. Id. In those discussions, State Defendants

11   stated their position that discovery deadlines in the Joint Scheduling Report should be ordered by

12   the court after considering the outstanding motions to dismiss and motion to strike the complaint.

13   Id.

14         The parties in the conference resolved to draft separate statements for the Joint Scheduling

15   Report, meet again on September 3, 2020, to discuss resolution of disputed language and

16   thereafter timely submit the Report before the scheduled September 15, 2020, Scheduling

17   Conference. After the attorneys’ August 18 conference, and before the continued conference

18   could be held, the court sua sponte continued the Mandatory Scheduling Conference to December

19   7, 2020, recognizing the motions to dismiss and the motion to strike filed by the defendants. Id at

20   para. 7.

21         Apothio’s improperly filed motion now attempts to bypass the court’s scheduling process

22   and it should be denied or continued to the December 7, 2020, Scheduling Conference.

23                                              BACKGROUND

24   I.    THE COURT’S SCHEDULING ORDER

25         The court’s Order Setting Mandatory Scheduling Conference (Order) was docketed April

26   14, 2020 (ECF 2), setting the conference for July 14, 2020, and was continued to September 15,

27   2020, by minute order. ECF 23. The Order, at page 2:11-13, requires the parties to confer and

28
                                                          2
                State Defendants’ Opposition to Motion to Set Initial Disclosure Deadline (1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 50 Filed 09/30/20 Page 3 of 9


 1   prepare a Joint Scheduling Report, due a week before the Scheduling Conference, which must

 2   provide:

 3         “6. A complete and detailed discovery plan,” including “(a) A date for the exchange
           of initial disclosures required by Fed.R.Civ.P. 26(a)(1) or a statement that disclosures
 4         have already been exchanged.”
 5   II.   THE MOTIONS TO DISMISS AND MOTION TO STRIKE
 6         On June 12, 2020, defendants each filed motions to dismiss and a motion to strike. ECF 19,

 7   21, 24. Decision on the motions could significantly change the issues subject to discovery.

 8         Apothio’s complaint alleges that, on October 25, 2019, state and county law enforcement

 9   agents entered farm fields in Kern County and ordered contract growers to destroy Apothio’s

10   cannabis sativa L. plants. Complaint, paras. 99, 105, 108. Apothio alleges the search warrant was

11   defective because Apothio is exempt from cannabis restrictions as a hemp research entity under

12   California law. Complaint, para. 107. Based on the warrant’s alleged defect, Apothio brings civil

13   rights actions under 42 U.S.C. § 1983, including for search-and-seizure violation, as a Fifth

14   Amendment “taking,” and under related state law theories. Complaint, paras. 179-180, 185, 191,

15   197, 203. The complaint alleges against unnamed “doe” state and county law enforcement agents.

16   Complaint, para. 164.

17         Defendants moved to dismiss on the grounds that Apothio’s crop was contraband, and

18   Apothio therefore has no protected property right under federal or state law. State defendants’

19   motion, ECF 21, at p. 7:12-16. The motions also assert that the claims against unnamed officers

20   should be dismissed or stricken, as immunities and defenses are impossible to state against the

21   complaint’s vague allegations. Id at p. 13:21-28. Open-ended discovery and depositions of law

22   enforcement was a primary concern of the State Defendants in discussing the discovery plan with

23   Apothio. Implicated in this concern was the ongoing criminal investigation of Apothio, which has

24   sealed warrant and probable cause documents. Declaration of Smith, para. 4.

25   III. THE PARTIES’ MEET AND CONFER ACTIVITIES.
26         The parties agreed to meet and confer on August 18, 2020 pursuant to the court’s

27   scheduling order. A teleconference was held with multiple counsel for all sides joining.

28   Declaration of Smith, paras. 2-6.
                                                          3
                State Defendants’ Opposition to Motion to Set Initial Disclosure Deadline (1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 50 Filed 09/30/20 Page 4 of 9


 1         Initial disclosures were discussed only in the context of how the motions to dismiss and

 2   strike would impact discovery plan timing in the Joint Scheduling Report. Apothio expressed its

 3   opinion that initial disclosures would be due 14 days after the Joint Scheduling Conference.

 4   Defendants stressed that discovery prior to decision upon the motions to dismiss and strike was

 5   premature because the issues and claims could change significantly. Id.

 6         It was agreed between the parties in the teleconference that by September 1, 2020, each side

 7   would prepare separate language for the Joint Report sections which were in dispute. Further

 8   meet and confer would be conducted again on September 3, for September 8 filing of the Joint

 9   Scheduling Conference Statement. Apothio’s counsel would provide the Joint Report outline

10   format in advance, for consistency. Declaration of Smith, para. 6. This agreement is reflected in

11   the August 24, 2020 email from Apothio attorney Richard Cippola. Id.

12   IV.   THE COURT CONTINUED THE SCHEDULING CONFERENCE.
13         On August 27, 2020, the court sua sponte ordered that: “In light of the pending motions to

14   dismiss and motion to strike,” the September 15, 2020 Scheduling Conference was continued to

15   December 7, 2020. ECF 47.

16         That day, counsel for the State Defendants emailed Apothio:

17         “Counsel: In light of the court’s continuance of the scheduling conference to December 7,

18   we propose a further meet and confer on the joint statement during the first week of November.

19   We can discuss our exchange of proposed statement language at that time.” Declaration of

20   Eskovitz, Exhibit A.

21         Apothio, the next day, emailed:

22         “We will take our previously scheduled call off the calendar. In the meantime, please advise

23   if defendants will agree to (1) commence discovery and/or (2) jointly request a scheduling

24   conference at the Court’s earliest convenience. Can you also please let us know that a hold notice

25   has gone out? Thank you.” Id.

26         The County replied, also that same day:

27

28
                                                          4
                State Defendants’ Opposition to Motion to Set Initial Disclosure Deadline (1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 50 Filed 09/30/20 Page 5 of 9


 1         “Counsel, in response to your e mail, as far as the Kern County defendants, we will be

 2   following the direction of the court, which indicates a scheduling conference of December 7,

 3   2020, after which time we will make our initial disclosure, pursuant to the order of the court.” Id.

 4         The State Defendants also emailed response to Apothio that day:

 5         “Counsel: The state defendants oppose discovery prior to ruling on the motions to dismiss

 6   and strike. The court has already continued the scheduling conference on that basis. Please be

 7   advised that the litigation hold was instituted by our client. Please confirm the same for Plaintiff.

 8   Thank you.” Id.

 9   V.    APOTHIO’S SUBSEQUENT INITIAL DISCLOSURE DEMANDS
10         Two weeks later, Apothio’s counsel, Katherine Eskovitz, stated in a September 11, 2020

11   email that:

12         “During our Rule 26(f) conference, as we could not agree on the deadline for Initial

13   Disclosures, we agreed this issue was to be resolved with our own proposals in the joint

14   statement. Now that you are not in agreement about proceeding, we plan to file a motion with the

15   Court seeking an initial disclosure deadline, as provided by the rules. Based on your emails

16   below, it seems we cannot reach resolution on this issue through our meet and confer discussions.

17   If you would like to meet and confer again before we file this motion, we are happy to schedule

18   another call to discuss resolution. Unless we hear otherwise by the end of today, we will assume

19   we have satisfied our meet and confer obligations in light of your statements that you do not agree

20   to proceed with Initial Disclosures before December.” Id.

21         After several emails confirming the positions of the parties, Apothio filed this motion.

22   Eskovitz declaration, Exh. B (not tabbed).

23                                                   ARGUMENT
24         Apothio would have the court abandon its scheduling order solely to make an exception for

25   the initial disclosures. The defendants have contended that initial disclosures may be burdensome

26   and unnecessary if defendants’ motions to dismiss and motion to strike are granted. Apothio’s

27   motion now should either be denied or continued to the Mandatory Scheduling Conference set for

28   December 7, 2020. Continued conference between the parties to complete their Joint Scheduling
                                                 5
                   State Defendants’ Opposition to Motion to Set Initial Disclosure Deadline (1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 50 Filed 09/30/20 Page 6 of 9


 1   Report, as previously agreed, should eliminate the need for a motion setting initial disclosures, as

 2   that issue, and any disputes over it, will properly be before the court in the Joint Scheduling

 3   Report.

 4   I.    THE MOTION IS EITHER UNTIMELY OR IMPROPER.
 5         A motion under Local Rule 230 requires a minimum of 28 days’ notice before hearing.

 6   Local Rule 230(b). Apothio’s motion here provided 21 days’ notice before the hearing it set, and

 7   thus would not comply. Apothio states in its motion that it is brought under Local Rule 251,

 8   pertaining to discovery motions. That rule requires that a discovery motion: “shall not be heard

 9   unless (1) the parties have conferred and attempted to resolve their differences, and (2) the parties

10   have set forth their differences and the bases therefor in a Joint Statement re Discovery

11   Disagreement.” Local Rule 251(b). The moving party is responsible for preparing the Joint

12   Statement re Discovery Disagreement. Local Rule 251(c). The only exceptions to the Joint

13   Statement requirement are “(1) when there has been a complete and total failure to respond to a

14   discovery request or order, or (2) when the only relief sought by the motion is the imposition of

15   sanctions.” Local Rule 251(e).

16         Neither exception to the requirement of a Joint Statement re Discovery Disagreement are

17   applicable here. State Defendants have worked in good faith with Apothio’s counsel to timely

18   produce a Joint Scheduling Report. Apothio’s precipitous demand to unilaterally dictate the initial

19   disclosure deadlines ignores the court’s order that the matter be addressed in the Joint Scheduling

20   Report and it ignores the court’s order continuing the Scheduling Conference.

21         Apothio’s insistence on a stipulation for initial disclosures never included any mention of

22   the Joint Statement re Discovery Disagreement, nor is it mentioned in its declaration in support of

23   its motion here. It wasn’t done.

24   II.   F. RULE CIV. PROC. 26 PROVIDES RESOLUTION AT THE SCHEDULING CONFERENCE
25         Federal Rule of Civil Procedure 26, read with Federal Rule of Civil Procedure 16, requires

26   Apothio to wait for the court to set the initial disclosures deadline at the Scheduling Conference,

27   now continued to December 7. Where the parties dispute when the initial disclosure deadline

28   should be set, the dispute can be taken up at the Scheduling Conference.
                                                       6
                State Defendants’ Opposition to Motion to Set Initial Disclosure Deadline (1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 50 Filed 09/30/20 Page 7 of 9


 1            Time for Initial Disclosures--In General. A party must make the initial disclosures at
        or within 14 days after the parties’ Rule 26(f) conference unless a different time is set by
 2      stipulation or court order, or unless a party objects during the conference that initial
 3      disclosures are not appropriate in this action and states the objection in the proposed
        discovery plan. In ruling on the objection, the court must determine what disclosures, if
 4      any, are to be made and must set the time for disclosure.

 5         Fed. R. Civ. P. 26(a)(1)(C).

 6         The rule allows the court to order the initial disclosure deadline, and the parties’ differing

 7   positions on the deadline must be stated in the Joint Scheduling Report. The parties here have not

 8   completed their conference on the Joint Scheduling Report. Nor has Apothio complied with

 9   preparing a Joint Statement re Discovery Disagreement, as required by Local Rule 251(b).

10         Apothio’s motion should therefore be dismissed. Alternatively, the court could continue the

11   motion to the December 7, 2020 Scheduling Conference with an order that Apothio first comply

12   with Fed. R. Civ. P. 26 and Local Rule 251(b).

13   III. APOTHIO SHOULD BE ORDERED TO COMPLY WITH THE SCHEDULING ORDER.

14         Apothio’s motion here consciously ignores the court’s Scheduling Order. That order

15   establishes the “early and continuing control” of the case and discovery. Fed. R. Civ. P. 16(a)(2).

16   Apothio, by its insistence on jump starting discovery, and its motion here, attempts to set its own

17   order and control of the case.

18         Before the court continued the Scheduling Conference to December 7, Apothio had

19   committed to an orderly process for preparing the Joint Scheduling Statement. Presumably

20   Apothio still intends to honor that commitment. The parties should be allowed, or ordered, to

21   confer the first week of November to exchange draft Joint Scheduling Report language, meet

22   again to reconcile any disputes, and file their Joint Report at least seven days before December 7.

23                                               CONCLUSION

24         Apparently attempting to opt out of the scheduling order of the court, Apothio also exhibits

25   a lack of good faith coordination with defendants as required by the federal rules and the court’s

26   local rules. The court is respectfully requested to deny the motion entirely, or in the alternative to

27

28
                                                          7
                State Defendants’ Opposition to Motion to Set Initial Disclosure Deadline (1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 50 Filed 09/30/20 Page 8 of 9


 1   order the conference between the parties necessary to file their Joint Report before the December

 2   7, 2020 Mandatory Scheduling Conference.

 3

 4   Dated: September 30, 2020                                    Respectfully Submitted,
 5                                                                XAVIER BECERRA
                                                                  Attorney General of California
 6                                                                BRUCE D. MCGAGIN
                                                                  Supervising Deputy Attorney General
 7

 8

 9
                                                                  KELLY T. SMITH
10                                                                Deputy Attorney General
                                                                  Attorneys for Defendants, Department of
11                                                                Fish and Wildlife and Director Charlton H.
                                                                  Bonham
12
     SA2020300599
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              8
                    State Defendants’ Opposition to Motion to Set Initial Disclosure Deadline (1:20-cv-00522-NONE-JLT)
        Case 1:20-cv-00522-NONE-JLT Document 50 Filed 09/30/20 Page 9 of 9



                                   CERTIFICATE OF SERVICE
Case Name:             Apothio, LLC v. Kern County,       No.    1:20-cv-00522-NONE-JLT
                       et al.

I hereby certify that on September 30, 2020, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
STATE DEFENDANTS’ OPPOSITION TO MOTION TO SET A DEADLINE ON
INITIAL DISCLOSURES
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on September
30, 2020, at Sacramento, California.
Joseph M. Delich                                      Katherine Eskovitz
ROCHE CYRULNIK FREEDMAN LLP                           ROCHE CYRULNIK FREEDMAN LLP
99 Park Avenue, 19th Floor                            1158 26th Street, No. 175
New York, NY 10016                                    Santa Monica, CA 90403
Counsel for Plaintiff                                 Counsel for Plaintiff



                   S. Claiborne
                    Declarant                                        Signature

SA2020300599
opposition pos .docx
